Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1 and B1 in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant has indicated claims 1-14 corresponding to the elected Species A1 and B1. However, upon further consideration, it is noted that claim 10 is directed to non-elected Species B2, since claim 10 requires the light receiving rear side of the first PV module facing the light receiving rear side of the second PV module. Moreover, claims 12 and 13 are only described in the specification in relation to the embodiment of Fig.4 and 5. Note that [0049] of the instant specification teaches that the reflectors are arranged parallel to the support surface in relation to the embodiment of Fig.4 and 5, while [0052] of the instant specification teaches that the PV modules of the first row are arranged offset to the PV modules of the second row in relation to the embodiment of Fig.4 and 5. Therefore, claims 12-13 are withdrawn from further consideration. Furthermore, claim 14 is directed to non-elected Species A2, since claim 14 requires the first reflector reflecting first incoming light to the light receiving rear side of the first PV module at a first time and reflecting second incoming light to the light receiving rear side of the second PV module at a second time. Therefore, claims 10, 12, 13, and 14 are withdrawn from further consideration as being drawn to non-elected Species A2 and B2. The withdrawal of these claims was discussed during an interview with Applicant’s representative, Noah Flaks, on 02/07/2022 (see the attached Interview Summary).
Claim Objections
Claims 10, and 12-20 are objected to because of the following informalities:  claims 10, and 12-20 have been withdrawn from further consideration as being drawn to non-elected Species A2 and B2, and need to be marked as “withdrawn”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the recitation of “the light receiving back side of the first PV module” should be changed to “the light receiving rear side of the first PV module” to be consistent with the language of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations of “the second row” and “the first row”. There is insufficient antecedent basis for this limitation in the claim. it is unclear what the first row and second row are referring to. Claims 2-9, and 11-13 are rejected for being dependent from claim 1. 
Regarding claim 11, claim 11 recites the limitation “wherein the first row is spaced apart from the second row”. There is insufficient antecedent basis for this limitation in the claim. it is unclear what 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Finkl, U.S. Patent No. 5,538,563.
Regarding claim 1, Finkl teaches a solar energy concentrator apparatus (Fig.4-6) comprising:
A first plurality of photovoltaic modules (5; see the annotated drawing below);
A second plurality of PV modules (5; see the annotated drawing below);
A first reflector (2, 11; see the annotated drawing below)’
A second reflector (2, 11; see the annotated drawing below), wherein 
Each PV module of the first plurality of PV modules and the second plurality of PV modules, includes a light receiving front side and a light receiving rear side (the photovoltaic modules 5 of Finkl are bifacial and thusly have a front and a rear light receiving surface) (column 1, line 60 to column 2, line 3);
The first PV module is arranged in a first row and the second PV module is arranged in a second row, wherein the first row is parallel to the second row (see annotated drawing below);


    PNG
    media_image1.png
    341
    733
    media_image1.png
    Greyscale

Regarding claim 2, Finkl teaches that the first reflector and the second reflector are arranged parallel on a same surface. Portions of the corrugated reflector 2 of Finkl are arranged parallel to each other on the base plate 4 (see Fig.4) (i.e. the left portion of the first reflector is parallel to the left portion of the second reflector, and the right portion of the first reflector is parallel to the right potion of the second reflector).

    PNG
    media_image2.png
    341
    733
    media_image2.png
    Greyscale

Regarding claim 3, the first reflector and the second reflector of Finkl are each portions of a same corrugated reflecting structure 2 (column 2, line 66 to column 3, line 5).
Regarding claim 4, Finkl teaches that individual portions of the reflecting structure correspond to each respective PV module of the first plurality of PV modules and the second plurality of PV modules (see the annotated Fig.6 above).
Regarding claim 5, Finkl teaches that a light receiving front side of the first PV module receives first light, and the light receiving back side of the first PV module receives second light that passes between the first PV module and the second PV module and is then reflected by the first reflector (column 4, line 15-30).

    PNG
    media_image3.png
    341
    733
    media_image3.png
    Greyscale

Regarding claim 6, Finkl teaches that the first part of the first PV module 5 is connected to a second part of the second PV module via the open-grid structure 3 (Fig.4).

    PNG
    media_image4.png
    380
    675
    media_image4.png
    Greyscale


Regarding claim 7, the first reflector of Finkl has a plain reflecting surface (See Fig.4-6).
Regarding claim 9, Finkl teaches that a part of the first reflector (the left portion) is position below the first PV module.

    PNG
    media_image2.png
    341
    733
    media_image2.png
    Greyscale

	Regarding claim 11, Finkl teaches that the first row of the first PV module is spaced apart from the second row by an inter-row distance such that a first edge of the first PV module is separated from a second edge of the second PV module by the inter-row distance.

    PNG
    media_image5.png
    288
    615
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Finkl, U.S. Patent No. 5,538,563 as applied to claim 1 above, and further in view of Kitao, U.S. Publication No. 2010/0263716 A1.
Regarding claim 8, Finkl teaches all the claimed limitations as set forth above, but does not specifically teach that the first reflector has a diffuse reflecting surface. 
However, Kitao teaches a solar cell module comprising a plurality of bifacial solar cells (4; Fig.1) and a concave-convex shape reflector (6), wherein the reflector is constructed with a diffuse reflective material that diffusely reflects light, such that some of the sunlight entering the solar cell module hits a front surface of the solar cell and the rest passes through a gap between the solar cells and then enters the diffuse reflector. Kitao teaches that the sunlight that enters the diffuse reflector is diffusely reflected, and this an amount of light that enters a back surface of the solar cell increases. Thereby, the solar cell module can increase power generation efficiency (See abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a diffusing reflector for the reflectors of Finkl in order to increase the amount of light that enters a back surface of the PV modules of Finkl in order to increase power generation efficiency of the solar cell device as taught by Kitao (abstract).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726